Case 1:21-mj-02017-JB Document 5 Entered on FLSD Docket 01/15/2021 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-mj-02017-BECERRA


UNITED STATES OF AMERICA,

              Plaintiff,

v.

ANTHONY BERNARD CARTER,

           Defendant.
______________________________/

                                   DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on January 15, 2021, a hearing was held to

determine whether defendant ANTHONY BERNARD CARTER should be detained prior

to trial. Having considered the factors enumerated in 18 U.S.C. § 3142(g), this Court

finds that no condition or combination of conditions will reasonably assure the

appearance of the defendant as required and the safety of any other person and the

community. Therefore, it is hereby ordered that the defendant ANTHONY BERNARD

CARTER be detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(I), the Court hereby

makes the following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by criminal complaint in the Southern District of

Florida with sex trafficking of a person by force and coercion in violation of Title 18,

United States Code, Sections 1591 (a)(1) and (b)(1), transportation of a person for

sexual activity in violation of Title 18, United States Code, Section 2421(a), sex
Case 1:21-mj-02017-JB Document 5 Entered on FLSD Docket 01/15/2021 Page 2 of 4




trafficking of a minor by force and coercion in violation of Title 18, United States Code,

Sections 1591(a)(1), (b)(2), and (c) and transportation of a minor for sexual activity in

violation of Title 18, United States Code, Section 2423(a).

       2. The weight of the evidence against the defendant is substantial. The

government has proffered that the defendant transported an adult victim and a minor

victim from Atlanta, Georgia to Miami, Florida for the purpose of sex trafficking the

victims. The defendant threatened to kill the adult victim. The adult victim and the minor

victim participated in a "date" where they engaged in sexual activities with a client in

exchange for money. The following day, the adult victim went on a second date with the

same client. While the adult victim was on a date, the defendant took the minor victim

to a hotel where the minor victim was to participate in sexual activities with a client in

exchange for money. The client was an undercover officer ("UC"). The minor victim told

the UC that she was afraid of the defendant.

       The defendant encountered law enforcement officers and fled in a vehicle. The

defendant drove onto oncoming traffic and almost struck pedestrians. The defendant

crashed the vehicle and fled on foot to the rental property where the defendant had

been staying with the victims. The defendant and the adult victim stayed in several

hotels in Florida, eventually traveling back to Georgia on a bus.

       3. The pertinent history and characteristics of the defendant support pretrial

detention. The defendant was born on February 28, 1992 in Atlanta, Georgia. The

defendant's criminal history includes an arrest in 2017 for "pimping." The defendant has



                                              2
Case 1:21-mj-02017-JB Document 5 Entered on FLSD Docket 01/15/2021 Page 3 of 4




been unemployed for approximately a year and appears to support himself by sex

trafficking victims.

        4. Given the seriousness of the instant charges and the fact that the defendant

fled upon encountering law enforcement, the Court finds that the defendant is a flight

risk. The Court also finds by a preponderance of the evidence that there are no

conditions or combination of conditions which reasonably will assure the defendant's

appearance as required.

       5. Given the nature of the charges against the defendant, the defendant's lack

of employment and the defendant's prior arrest for pimping, the defendant will likely

continue to engage in sex trafficking if released on bond and constitutes a danger to

persons in the community and a risk of flight. The Court specifically finds by clear and

convincing evidence that there are no conditions or combinations of conditions which

will reasonably assure the safety of other persons and the community.

       6. Based upon the above findings of fact the Court has concluded that this

defendant presents a risk of flight and a danger to the community.

       The Court hereby directs:

               (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from

persons awaiting or serving sentences or being held in custody pending appeal;

               (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and



                                             3
Case 1:21-mj-02017-JB Document 5 Entered on FLSD Docket 01/15/2021 Page 4 of 4




             (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose

of an appearance in connection with a court proceeding.

        DONE AND ORDERED at Miami, Florida, this 15th day of January, 2021.




                                  _______________________________________
                                  JOHN J. O'SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE


Copies to:

Pretrial Services
All counsel of Record




                                            4
